The     Honorable            Jack       K.     Williams                                       Opinion           No.     H-      2:2
President
Texas       A&M        University                                                             Re:          Whether            statute
College         Station,          Texas       77843                                           authorizing              expenditure                    for
                                                                                              assistance              in agriculture,
                                                                                              home          economics,              etc.,
                                                                                              will        cover       mariculture                 -
                                                                                              the     marine           version          of
Dear      Dr.       Williams:                                                                 agriculture


           Your      question             to us is whether                a Texas          County            may        legally        expend
monies        for     the     salary         and     travel        expenses            of a County                Extension            Agent
(Mariculture               and Fisheries)               whose         purpose           shall        be the         “establishing
and     conducting            cooperative              demonstration                   work      and        diffusing          useful         and
practical         information                on maricult            ure      and fisheries                 relating           to agricul-
ture    and       home        economics”               appoint,ed           by the        Texas           Agricultural              Exten-
soon      Service          pursuant          to the Smrth-Lever                     Act       (7U. S. C.            341 et seq.          ).
For     our     purposes            “mariculture”                  may       be defined              as    “the       cultivation            of
marine          organisms           by       explotting           therr      natural          environment.                ”     Webster’s
New
-~-       Collegiate          Dicrionary              (1973).


            The     Smith-        Lever        Act,       first     adopied            in 1914.           now     provrdes:


                       $341.        “In      order      to aid       in diffusing              among            the people
                       of the       United          States        usef~bl     and      practical            information
                       on subjects              relarlngto ___~..~_--~
                                               __              agriculture     and                        home        econ?
                      3,            and       to encourage       the application                           of the       same,
                       there       may        be      ,onrlnued        or     inaugurated                 in connection
                       with       the     [land      gran:]        college        or    c,olleges           in each           State,
                       Terrj,tor~y.            or     possess;x~~.            .   . . agricultural                     exten-
                       sion       work       which        shall      be     ,~arried       on in cooperation
                       with       the     Ur.;:ed      Stares        Department                of Agriculture:
                       .    . .    * ” (emphasis              added)
                                                                                                                                     .            -




The     Honorable          Jack     K.      Williams,             page        2     (H-272)




                    $342.         “Cooperative              agricultural                  extension              work     shall
                    consist         of the      giving       of instruction                 and       practical
                    demonstrations                 in agriculture                   and home                economics
                    and     subjects           relating       thereto             to persons                not attending
                    or     resident         in said        colleges           in the        several           communities,
                    and imparting                information                 on said        subjects             through
                    demonstrations,                    publications,                and     otherwise               and for
                    the necessary                printing          and       distritxtion             of information
                    in connection               with      the foregoing;                  and     this       work       shall
                    be carried            on in such             manner            as     may      be       mutually
                    agreed         upon      by the        Secretary               of Agriculture                  and     the
                    State       agricultural             college         or       colleges.            .    . . ” (emphasis
                    added)


Federal         funds     are     appropriated              to finance              the program.


          In    Texas,       the    program            is administered                     under           the auspices              of the
Texas       A&M     University,              pursuant            to Article             164,      Vernon’s              Texas        Civil
Statutes,        which      reads:


                                  “The      Commissioner’s                        Court       of any         county       of this
                    State       is authorized              to establish              and        conduct          co-operative
                    demonstration                work       in agriculture                  and       home          economics
                    in co-operation                with      the Agricultural                     and        Mechanical
                    College         of    Texas,          upon        such        terms         and        conditions       as
                    may         be agreed         upon      by the           Commissioners’                       Court     and
                    the agents           of the Agricultural                       and     Mechanical                College
                    of    Texas;         and    may       employ             such       means,             and    may      appro-
                    priate        and    expend           such        sums        of money             as     may       be neces-
                    sary        to effectively            establish            and        carry        on such          demon-
                    stration          work      in Agriculture                    and Home                 Economics            in
                    their        respective            counties.         ”        (emphasis             added)


           We have         had     occasion         to refer           to the        limited           powers           of a commission-
ers     court     on many          occasions.              See,        for     example,               Attorney           General           Opinions
H-45      (1973),       H-51      (1973),       H-127       (1973).           Accordingly,                    it has      been       held     that
such      a court        lacked     authority           to employ              a co-ordinator                    of various              groups




                                                                 p,     1272
The     Honorable                   Jack        K.      Williams,              page          3          (H-272)




interested                in eliminating                     Johnson         grass            [Attorney             General             Opinion          O-
5753         (1944)],             likewise            lacked         authority           to employ                 a person            to demonstrate
rat     or    gopher               control           [Attorney            General             Opinion             O-6471          (1945)],         and
lacked            authority              to spend             county        funds        to dredge                a channel            to be used
by    fishermen                   [Attorney             General             Opinion           O-440            (1939)].           The     first         two
of these            cited         Article            164.


             On the           other            hand,         based        on the authority                      of Article              164, V. T.CS.,
commissioners                        courts            have        been      held       to possess                 rather          substantial
powers             to build          a building                to house           the demonstration                          agent,         etc.        Attor-
ney     General              Opinions                O-2516          (1940);        O-620               (1939);     M-654           (1970).


              Thus,          the question                    we     must      answer               is    whether          the authorization
of Article                164 is         sufficiently               broad        to include                the duties             of demonstrators
in mariculture                      within           the      classification                 of    ‘!agriculture                  and home              econo-
mics.         ”     Our       function,                like       the function            of the courts,                     is    to determine
legislative                intent        and         give      effect       to it.        53 Tex.              Jur.     2d,       Statutes,             $ $ 119
eta seq.,            p.     168 et seq.


              The         first      state          authorization                for     farmers’                 demonstration                  work         in
Texas          was         in 1911 with                the enactment                   that       year         of a statute             (Acts       1911,
32nd         Leg.,          ch.      62,        p.     105) authorizing                   such            work        “along        the     same          lines
as    this        work        is and            may         be conducted                by the            United        States         Department
of Agriculture.                     ”     A similar                statute         was           enacted          in 1917 (Acts               1917,       35th
Leg.,          ch.        35,       p.    56) authorizing                    canning              demonstrators.                        In 1927,          these
statutes            were           amended              to read          as Art.          164 now               reads         (Acts       1927,         40th
Leg.,  ch. 6, p.                         9).        The       purpose          of the amendment                          we       believe          is    shown
by the emergency                           clause             of the Act:


                             “SEC.             2.      The        fact    that     the       present              law   authorizing
                            cooperative                    demonstration                 work             in agriculture                and
                            home          economics                 is    inadequate,                    and      the fact         that     on
                            account             of such            inadequacy,                   many          counties           of this
                            State         are        prevented            from         effectively                carrying            on such
                             demonstrarlon                     work         m agriculture                      and home            economics;
                            and       the       fact        that    it is    for       the        best     interest           of the        State
                             that        such        couniies            should        be authorized                    as     early        as




                                                                             p,        1273
The     Honorable             Jack      K.     Williams,             page       4      (H-272)




                     possible             to inaugurate              such       work,          creates         an
                       emergency               and     an imperative                 necessity            requiring
                     that       the     constitutional              rule       requiring          bills        to be
                       read        on three          several        days       be suspended,                   and    the
                       same         is hereby          suspended,               and     this     Act      will       take
                       effect       and      be in force            from       and      after     its     passage;
                     and        it is     so enacted.           ”


            In our      opinion         Article         164 is       intended           to give         to county           commissioners
extremely         broad            powers          to institute           demonstration                 programs             in agriculture
and home         economics,                  using      those       terms           in their      broadest             senses.         As    used
in the      statute,          we     believe         “agriculture”               was        intended           to mean,        in addition
to the      cultivation             and harvesting              of crops             (its     narrow        definition),            the   science
and art       of production                 of plants         and    animals            useful        to man,          and    the prepara-
tion    of these        products             for     man’s      use,        including           farming,             horticulture,
forestry,        dairying             and      mariculture,               as    defined         earlier          in this      opinion.


            We   therefore              answer         that    in our          opinion         a Texas           county      may      legally
expend       monies           for     the     salary      of a marine                agent       to perform               the duties        out-
lined    in your            question.


                                                                SUMMARY


                                    The      program           of demonstrations                      in agriculture
                       and      home         economics           authorized                 by Article           164,V.T.CS,
                       is    sufiiciently            broad      to include             demonstrations                    on mari-
                       culture          and     fisheries           relating         to agriculture                 and      home
                       economics.


                                                                     Very       truly        yours,
                                                                A




                                                      ci            Attorney            General           of     Texas




                                                                     p.     1274
.     .




    The Honorable   Jack K.   Williams,   page 5      (H-272)




                                               -




    DAVID M. KENDALL,         Chairman
    Opinion Committee




                                          p.   1275